Citation Nr: 0415460	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  00-09 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 40 percent 
for multiple joint pains and headaches due to an undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from December 1990 to May 
1991.  He also had a period of active duty for training from 
July 1989 to January 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The claims folder was subsequently 
transferred to the RO in St. Petersburg, Florida.  

The Board notes that in the May 2004 Written Brief 
Presentation, the veteran's representative lists two 
additional issues on appeal: entitlement to service 
connection for post-traumatic stress disorder (PTSD) and 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  The RO denied each of these claims 
in a July 2002 rating decision.  The veteran's representative 
also asks the Board to address the reduction in the 
disability rating from 60 percent to 
30 percent for service-connected gastroesophageal reflux 
disease (GERD) with hiatal hernia.  The RO proposed this 
reduction in the July 2002 rating decision and accomplished 
the reduction in an August 2003 rating decision.  The Board 
emphasizes that there is no notice of disagreement with any 
of these RO actions.  Since the appeal period for the July 
2002 rating decision has expired, that decision is final.  
See 38 U.S.C.A. § 7105 (West 2002) (a rating decision becomes 
final if the veteran does not perfect an appeal of the 
decision within the prescribed one-year period).  In 
addition, the May 2004 Written Brief Presentation, which was 
submitted directly to the Board, may not be accepted as a 
notice of disagreement with the August 2003 rating decision.  
See 38 C.F.R. § 20.300 (a notice of disagreement must be 
filed with the VA office from which the veteran received 
notice of the determination being appealed).  Therefore, the 
only issue properly before the Board is the appeal for an 
increased disability rating, set forth above.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of this appeal.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (regulations promulgated to implement 
the statutory changes).  Among other things, the VCAA 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim.  Specifically, in a disability 
compensation claim, the VCAA provides that the duty to assist 
includes obtaining records of relevant VA medical treatment.  
38 U.S.C.A. § 5103A(c)(2).  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA is charged with constructive knowledge of 
evidence generated by VA).  When VA attempts to obtain 
records from a federal department or agency, the efforts to 
obtain those records must continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  38 U.S.C.A. § 5103A(b).

In this case, in an August 2002 statement, the veteran 
indicated that he received VA treatment at the Outpatient 
Clinic in Sacramento, as well as the Outpatient Clinic in 
Orlando.  The RO obtained the Orlando records.  The claims 
folder shows that it requested the Sacramento records, but 
received no response.  Reviewing the record, the Board finds 
that the veteran moved from California to Florida sometime 
between May 2001 and August 2001.  VA medical records 
indicate that he was last seen in the Northern California 
Health Care System in July 2001.  The RO had previously 
secured records of VA treatment in California dated through 
June 2000.  Because it appears that relevant VA medical 
treatment records remain outstanding, a remand is required to 
attempt to secure this evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure the veteran's VA 
treatment records from California, to 
include records from the Outpatient 
Clinic in Sacramento, dated from June 
2000.  Attempts to obtain these records 
should be documented in the claims 
folder.  If no records are available, a 
response to that effect is required and 
should be associated with the claims 
folder. 

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


